DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 13-24 are presented for examination. Claims 1-12 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 and 01/29/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR WITH ROTOR HAVING ANGLED COOLING OUTLET AND A BRACKET WITH COOLING INLET”.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 16,17,21,24  are rejected under 35 U.S.C. 103 as being unpatentable Schustek (German Patent Document DE3035775A1 hereinafter “Schustek”) in view of JPS55137863U (Japanese Patent Document JPS55137863U). 
Re-claim 13, Schustek discloses a motor  (electric machine) comprising: a shaft (103) centered on a center axis (x axis) oriented in a vertical direction (direction of the axial axis is considered vertical axis); a bearing (Description of Embodiment : shaft is mounted in a bearing within bearing plate 12) rotatably supporting the shaft (103); an armature (Stator 1) disposed radially outward of the bearing (bearing is in bearing plate, bearing shield 12 Is within stator radially); a bracket (12, support shield) to which the bearing and the armature are fixed (bracket supports the machine and supports the bearing and armature 1); and a covered cylindrical rotor (bell-shaped rotor, 10) connected to the shaft (103); wherein the rotor includes: a disk-shaped rotor lid portion (annotated Fig.1) connected to the shaft (103); a rotor side wall 
    PNG
    media_image1.png
    879
    1032
    media_image1.png
    Greyscale

Schustek fails to explicitly show the inner peripheral surface to which the bearing mechanism is fixed.
However, JPS55137863U teaches the inner peripheral surface to which the bearing mechanism is fixed (annotated Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cylindrical portion inner peripheral portion and show that inner peripheral surface to which the bearing mechanism is fixed of Schustek wherein the inner peripheral surface to which the bearing mechanism is fixed as shown by JPS55137863U to show the bearing being held inside the holding bracket which provides support for fan member that provides good cooling effect and the structure is miniaturized,( P[0002], JPS55137863U). 

    PNG
    media_image2.png
    960
    656
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    542
    599
    media_image3.png
    Greyscale

Re-claim 14, Schustek as modified discloses the motor according to Claim 13, wherein the inlet (annotated Fig.1) vertically (it penetrates it axially, and radially) penetrates the bracket bottom portion (annotated Fig.1).  
Re-claim 16, Schustek as modified discloses the motor according to Claim 13, wherein the outlet (9) is positioned on the rotor side wall portion (annotated Fig.1) and is disposed higher (annotated Fig.1) than the rotor magnet (102).  
Re-claim 17, Schustek as modified discloses the motor according to Claim 13, wherein the outlet extends downward and radially outward (annotated Fig.1).  
Re-claim 21, Schustek as modified discloses the motor according to Claim 13, wherein the blower plate portion includes a plurality of blower plates (104) 
Schustek as modified fails to explicitly teach the plurality of blower plates radially arranged on the lower surface of the rotor lid portion; and each of the plurality of blower plates extends radially outward from the center portion of the rotor lid portion.  
However, JPS55137863U teaches the plurality of blower plates (7a, 7b) radially arranged on the lower surface of the rotor lid portion (lower at 5); and each of the plurality of blower plates (7a, 7b) extends radially outward (annotated Fig.1) from the center portion of the rotor lid portion (annotated Fig.1 and Fig.2).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the blades and rotor plates  of Schustek wherein the plurality of blower plates radially arranged on the lower surface of the rotor lid portion; and each of the plurality of blower plates extends radially outward from the center portion of the rotor lid portion as shown by JPS55137863U to provides good cooling effect and the structure is miniaturized,( P[0002], JPS55137863U). 
Re-claim 24, Schustek as modified discloses an axial flow fan (2) comprising: the motor according to Claim 13; and an impeller (2) attached to an upper end portion of the shaft (103, holds fan); wherein the impeller sends wind (wind is arrows at 1) downward (down from outside of 1) from an upper side of the rotor (see Fig.1).

Claim 13-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable Schustek in view of West (US Patent 4797602 hereinafter “West”). 
Re-claim 13, Schustek discloses a motor  (electric machine) comprising: a shaft (103) centered on a center axis (x axis) oriented in a vertical direction (direction of the axial axis is considered vertical axis); a bearing (Description of Embodiment : shaft is mounted in a bearing within bearing plate 12) rotatably supporting the shaft (103); an armature (Stator 1) disposed radially outward of the bearing (bearing is in bearing plate, bearing shield 12 Is within stator radially) ; a bracket (12, support shield) to which the bearing and the armature are fixed (bracket supports the machine and supports the bearing and armature 1); and a covered cylindrical rotor (bell-shaped rotor, 10) connected to the shaft (103); wherein the rotor includes: a disk-shaped rotor lid portion (annotated Fig.1) connected to the shaft (103); a rotor side wall portion (101) extending downward from an outer edge of the rotor lid portion (annotated Fig.1); a rotor magnet (102) radially opposed to the armature (1) radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion (101,; and a blower plate portion (104) connected to a lower surface (annotated Fig.1, inside surface of 10) of the rotor lid portion (annotated Fig.1) and extending radially outward (annotated Fig.1, 104 extends from 103 towards 9) from a center portion (any portions of the lid portion is a center portion) of the rotor lid portion (annotated Fig.1); the bracket ( 12) includes: a cylindrical portion (annotated Fig.1) including an outer peripheral surface to which the armature (1) is fixed (1 is fixed to outside of 12, see Fig.1) a bracket bottom portion (annotated Fig.1) extending radially outward from a lower end portion of the cylindrical portion (annotated Fig.1); and a bracket side wall portion (annotated Fig.1) extending upward from an outer peripheral portion of the bracket bottom portion (annotated Fig.1); and the motor further comprises:  Preliminary Amendment Page 5 of 7 an inlet (annotated Fig.1) disposed radially outward of the cylindrical portion (annotated Fig.1) and penetrating the bracket (12,annotated Fig.1); and an outlet (9) disposed radially outward of the blower plate portion (104) and radially penetrating the rotor (10).  
Schustek fails to explicitly show the inner peripheral surface to which the bearing mechanism is fixed.
However, West teaches the inner peripheral surface to which the bearing mechanism is fixed (annotated Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cylindrical portion inner peripheral portion and show that inner peripheral surface to which the bearing mechanism is fixed of Schustek wherein the inner peripheral surface to which the bearing mechanism is fixed as shown by West to show the bearing being held inside the holding bracket which provides support and hold the shaft rigidly making it secured (West, Col.3, L.9-30). 

    PNG
    media_image4.png
    625
    471
    media_image4.png
    Greyscale

Re-claim 14, Schustek as modified discloses the e motor according to Claim 13, wherein the inlet (annotated Fig.1) vertically (it penetrates it axially, and radially) penetrates the bracket bottom portion (annotated Fig.1).  
Re-claim 15, Schustek as modified discloses the motor according to Claim 13 above. 
Schustek fails to explicitly teach wherein the inlet radially penetrates the bracket side wall portion.  
However, West teaches wherein the inlet radially penetrates the bracket side wall portion (annotated Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify location of inlet of Schustek the inlet radially penetrates the bracket side wall portion as taught by West to facilitate cooling air flow (West, Col.3, and L.20-45). 
Re-claim 16, Schustek as modified discloses the motor according to Claim 13, wherein the outlet (9) is positioned on the rotor side wall portion (annotated Fig.1) and is disposed higher (annotated Fig.1) than the rotor magnet (102).  
Re-claim 17, Schustek as modified discloses the  motor according to Claim 13, wherein the outlet extends downward and radially outward (annotated Fig.1).  
Re-claim 24, Schustek as modified discloses an axial flow fan (2) comprising: the motor according to Claim 13; and an impeller (2) attached to an upper end portion of the shaft (103, holds fan); wherein the impeller sends wind (wind is arrows at 1) downward (down from outside of 1) from an upper side of the rotor (see Fig.1).
Claim 18,22,23  are rejected under 35 U.S.C. 103 as being unpatentable Schustek  in view of JPS55137863U or West, as applied to claim 17, and in further view of Zahora et al. (US Patent 8587165 hereinafter “Zahora”).
Re-claim 18, Schustek as modified discloses thee motor according to Claim 17. 
However, Schustek as modified fails to explicitly teach, wherein an upper end of a radial outer end portion of the outlet is disposed lower than a lower end of a radial inner end portion of the outlet.  
However, Zahora teaches an upper end of a radial outer end portion of the outlet is disposed lower than a lower end of a radial inner end portion of the outlet (see annotated Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the orientation of the outlet disclosed by Schustek as modified wherein an upper end of a radial outer end portion of the outlet is disposed lower than a lower end of a radial inner end portion of the outlet as suggested by Zahora to form elongated cooling openings that provide cooling and ventilation capabilities therefore extend useful life of the motor (Zahora, Col.4, L.20-29).

    PNG
    media_image5.png
    437
    648
    media_image5.png
    Greyscale

Re-claim 22, Schustek as modified discloses the motor according to Claim 13 above. 
Schustek as modified teaches the blades and radial inner and outer end portions (see Fig.1). 
Schustek as modified fails to explicitly teach wherein a radial inner end portion of the blower plate portion is disposed radially inward of an inner peripheral portion of a coil of the armature; a radial outer end portion of the blower plate portion is disposed radially outward of an outer peripheral portion of the coil of the armature; and the inner and outer end portions of the blower plate portion extend downward from a center portion between the inner and outer end portions of the blower plate portion.  
However, Zahora teaches wherein a radial inner end portion (annotated Fig.1) of the blower plate portion (24) is disposed radially inward (annotated Fig.1, radially inward of coils) of an inner peripheral portion of a coil of the armature(annotated Fig.1); a radial outer end portion (annotated Fig.1) of the blower plate portion (24, any end portion of 24) is disposed radially outward of an outer peripheral portion (outer most side of coil of stator) of the coil (annotated Fig.1) of the armature; and the inner and outer end portions of the blower plate portion (24 both ends) extend downward from a center portion (any portion between the inner and outer end portions is a center portion) between the inner and outer end portions of the blower plate portion (annotated Fig.1).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the blade outer and inner portions disclosed by Schustek as modified wherein a radial inner end portion of the blower plate portion is disposed radially inward of an inner peripheral portion of a coil of the armature; a radial outer end portion of the blower plate portion is disposed radially outward of an outer peripheral portion of the coil of the armature; and the inner and outer end portions of the blower plate portion extend downward from a center portion between the inner and outer end portions of the blower plate portion as suggested by Zahora to provide cooling and ventilation capabilities  for the motor therefore extend useful life of the motor (Zahora, Col.4, L.20-29).
Re-claim 23, Schustek as modified discloses the motor according to Claim 13 above. 
Schustek as modified teaches rotor lid portion, the rotor side wall portion and the inner surfacing connecting portions (see Fig.1). 
Schustek as modified fails to explicitly teach wherein an inner surface of a connecting portion between the rotor lid portion and the rotor side wall portion is an inclined surface that extends downward and radially outward; and a radial inner end portion of the outlet is disposed lower than the inclined surface.  
However, Zahora teaches wherein an inner surface of a connecting portion between the rotor lid portion and the rotor side wall portion is an inclined surface that extends downward and radially outward; and a radial inner end portion of the outlet is disposed lower than the inclined surface (annotated Fig.1).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the inner surface connecting portion and the rotor disclosed by Schustek as modified wherein an inner surface of a connecting portion between the rotor lid portion and the rotor side wall portion is an inclined surface that extends downward and radially outward; and a radial inner end portion of the outlet is disposed lower than the inclined surface as suggested by Zahora to form elongated cooling openings that provide cooling and ventilation capabilities therefore extend useful life of the motor (Zahora, Col.4, L.20-29).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Schustek  in view of JPS55137863U or West, as applied to claim 13, and in further view of Takahashi (US Patent 5610462 hereinafter “Takahashi”).
Re-claim 20, Schustek as modified discloses the motor according to Claim 13 above. 
Schustek as modified fails to explicitly teach further teaches wherein the rotor side wall portion (127) is made of resin andPreliminary Amendment Page 6 of 7the rotor further includes a rotor yoke disposed between the rotor magnet and the rotor side wall portion.  
Takahashi teaches wherein the rotor side wall portion (127) is made of resin (Col.8, L.6-15) andPreliminary Amendment Page 6 of 7the rotor (123) further includes a rotor yoke (128) disposed between the rotor magnet (129) and the rotor side wall portion (127, see Fig.9).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify rotor side wall portion and the rotor disclosed by Schustek as modified wherein the rotor side wall portion (127) is made of resin andPreliminary Amendment Page 6 of 7the rotor further includes a rotor yoke disposed between the rotor magnet and the rotor side wall portion as suggested by Takahashi to form the rotor into a cup shape and minimize the number of assembling steps by fitting the components to the resin(Takahashi, Col.8, L.6-30).

    PNG
    media_image6.png
    877
    797
    media_image6.png
    Greyscale

Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 1 and 13.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-Claim 19 recites “inter alia” “  The motor according to Claim 17, wherein the rotor further includes a rotor enlarged diameter portion (328) extending radially outward and downward from a lower end portion of the rotor side wall portion; and an inclined angle of an outer peripheral surface of the rotor enlarged diameter portion (328) with respect to a horizontal direction is equal to or larger than an inclined angle of the outlet  (327) with respect to the horizontal direction (annotated Fig.4).  

    PNG
    media_image7.png
    411
    542
    media_image7.png
    Greyscale

Regarding claims 19, 17 and 13 combination, the prior art fail to teach 
Inclined gap with the angle and the inclined rotor end with the angle being either the same or larger than the outlet angle in combination with  motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion; and a blower plate portion connected to a lower surface of the rotor lid portion and extending radially outward from a center portion of the rotor lid portion; the bracket includes: a cylindrical portion including an outer peripheral surface to which the armature is fixed and an inner peripheral surface to which the bearing mechanism is fixed; a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; and a bracket side wall portion extending upward from an outer peripheral portion of the bracket bottom portion; and the motor further comprises:  Preliminary Amendment Page 5 of 7 an inlet disposed radially outward of the cylindrical portion and penetrating the bracket; and an outlet disposed radially outward of the blower plate portion and radially penetrating the rotor, The motor according to Claim 13, wherein the outlet extends downward and radially outward, wherein the rotor further includes a rotor enlarged diameter portion extending radially outward and downward from a lower end portion of the rotor side wall portion; and an inclined angle of an outer peripheral surface of the rotor enlarged diameter portion with respect to a horizontal direction is equal to or larger than an inclined angle of the outlet with respect to the horizontal direction combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claims,13,`7 and 19 together recite “A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion; and a blower plate portion connected to a lower surface of the rotor lid portion and extending radially outward from a center portion of the rotor lid portion; the bracket includes: a cylindrical portion including an outer peripheral surface to which the armature is fixed and an inner peripheral surface to which the bearing mechanism is fixed; a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; and a bracket side wall portion extending upward from an outer peripheral portion of the bracket bottom portion; and the motor further comprises:  Preliminary Amendment Page 5 of 7 an inlet disposed radially outward of the cylindrical portion and penetrating the bracket; and an outlet disposed radially outward of the blower plate portion and radially penetrating the rotor, The motor according to Claim 13, wherein the outlet extends downward and radially outward, wherein the rotor further includes a rotor enlarged diameter portion extending radially outward and downward from a lower end portion of the rotor side wall portion; and an inclined angle of an outer peripheral surface of the rotor enlarged diameter portion with respect to a horizontal direction is equal to or larger than an inclined angle of the outlet with respect to the horizontal direction” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834